Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant’s arguments/amendments, see 2-4 and 6, filed 3/1/21, with respect to the claims have been fully considered and are persuasive.  
The 103 rejections of the claims has been withdrawn. 
Allowable Subject Matter
Claim 1, 3, and 5-16 are allowed.
The following is an examiner’s statement of reasons for allowance:
Regarding Independent Claim 1, the prior art discloses a method for identifying a vehicle type of a vehicle having an electric drive and a traction battery, comprising the steps of: capturing a charging behavior of the vehicle that occurs during a current operation of charging the traction battery at a charging column, creating a current charging profile for the current charging operation on a basis of the captured charging behavior, comparing the current charging profile with respective charging profiles which are retrievably stored in a storage unit & are each specific to a respective particular vehicle type from a plurality of vehicle types; the prior art fails to disclose the further inclusion of the combination of identifying an original equipment manufacturer & a series of the vehicle based upon the comparison, adapting the current charging operation to the identified vehicle type, said adapting step occurs after said identifying step, & said adapting step comprises setting a remaining charging time for the vehicle, and retrievably storing in the storage unit charging profiles of vehicles which have previously been charged and from which a respective charging profile has accordingly been created.
Claim 7, the prior art discloses a system for identifying a vehicle type of a vehicle having an electric drive and a traction battery, the system comprising: a sensor unit which is configured to capture a charging behavior of the vehicle that occurs during a current operation of charging the traction battery at a charging column, a computer unit which is configured to (i) create a current charging profile for the current charging operation on a basis of the captured charging behavior, (ii) compare the current charging profile with respective charging profiles which are retrievably stored in a storage unit and are each specific to a respective particular vehicle from a plurality of vehicles; the prior art fails to disclose the further inclusion of the combination of (iii) identify an original equipment manufacturer and series of the vehicle based upon the comparison, and an optimization unit which is configured to adapt the current charging operation to the vehicle type after the computer unit identifies the original equipment manufacturer and series of the vehicle based upon the comparison, wherein adapting the current charging operation to the vehicle type comprises setting a remaining charging time for the vehicle, wherein the charging column, the sensor unit, the computer unit, the storage unit and the optimization unit have a technical communicative connection to one another during operation of the system.
Dependent Claims 3, 5, 6, and 8-16 are allowed for their dependence upon allowed independent claims 1 and 7. Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN T TRISCHLER whose telephone number is (571)270-0651.  The examiner can normally be reached on 9:30A-5:30P, M-F, CST, Flexible. Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Drew Dunn can be reached on 5712722312.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JOHN T TRISCHLER/            Primary Examiner, Art Unit 2859